PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants. His only assignment is that the court erred in denying his petition for diversion pursuant to ORS 484.445.
The court denied the petition because defendant had a previous conviction for driving under the influence of intoxicants. ORS 484.450(4) (a). Defendant contends that that conviction was unconstitutional in that he was not represented by counsel and that it therefore cannot be utilized to deny diversion. The state concedes that defendant is correct. City of Pendleton v. Standerfer, 297 Or 725, 688 P2d 68 (1984).
Reversed and remanded for reconsideration of petition for diversion agreement.